         Case 1:19-cv-04129-AT Document 32 Filed 02/12/20 Page 1 of 5




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ERIC SLAWIN,
                         Plaintiff,

            v.                            Civil Action No. 1:19-cv-04129-AT

BANK OF AMERICA MERCHANT
SERVICES; BANK OF AMERICA
CORPORATION; FIRST DATA
CORPORATION; FISERV, INC.,

                         Defendants.


   BANK OF AMERICA CORPORATION’S CONSENT MOTION FOR
             EXTENSION OF TIME TO FILE REPLY

      Defendant Bank of America Corporation (“BOA”), with the consent of

Plaintiff Eric Slawin, moves this Court for leave to extend the deadline for BOA to

file its Reply to Plaintiff’s Response in Opposition to BOA’s Motion to Dismiss.

In support of this Motion, BOA shows the Court the following:

      1. BOA filed its Motion to Dismiss on November 19, 2019 [Doc. 6].

      2. The Court twice granted Plaintiff’s requests to extend the time to respond

to BOA’s Motion [Doc. 21, 26] and also granted Plaintiff’s request to exceed the

applicable page limit [Doc. 28].
         Case 1:19-cv-04129-AT Document 32 Filed 02/12/20 Page 2 of 5




      3. Plaintiff filed his Response in Opposition to Defendant’s Motion to

Dismiss on February 7, 2020 [Doc. 30].

      4. The deadline for BOA to file its Reply Brief is currently Friday, February

21, 2020.

      5. Plaintiff has consented to a brief extension of time to Friday, March 6,

2020, for BOA to file its Reply Brief. Counsel for the other Defendants have been

advised of this Motion and do not oppose it.

      Accordingly, BOA respectfully requests that the Court extend the Reply

Brief deadline from February 21, 2020, to through and including March 6, 2020.

                          [Signature on following page.]




                                         2
  Case 1:19-cv-04129-AT Document 32 Filed 02/12/20 Page 3 of 5




Respectfully submitted this 12th day of February, 2020.

                         s/ Ted Solley
                         Ted Solley (GA Bar Number 010108)
                         Moser Law Co.
                         112 Krog Street NE Suite 26
                         Atlanta, GA 30307
                         404-537-5339
                         tsolley@moserlawco.com

                         Sam S. Shaulson (pro hac vice)
                         MORGAN, LEWIS & BOCKIUS LLP
                         101 Park Avenue
                         New York, NY 10178-0060
                         Telephone: (212) 309-6718
                         Fax: (212) 309-6001
                         sam.shaulson@morganlewis.com

                         Mark E. Zelek (pro hac vice)
                         Joseph D. Magrisso (pro hac vice)
                         MORGAN, LEWIS & BOCKIUS LLP
                         200 South Biscayne Boulevard, Suite 5300
                         Miami, FL 33131-2339
                         Telephone: (305) 415-3303
                         Fax: (305) 415.3001
                         mark.zelek@morganlewis.com
                         joseph.magrisso@morganlewis.com

                         Attorneys for Defendant Bank of America
                         Corporation




                                  3
        Case 1:19-cv-04129-AT Document 32 Filed 02/12/20 Page 4 of 5




                     CERTIFICATE OF COMPLIANCE

      I certify that the foregoing brief has been prepared in accordance with Local

Rule 5.1, including preparation in Times New Roman 14-point font, one of the font

and point selections approved by the Court in Local Rule 5.1(C).


            This 12th day of February, 2020.

                                            s/ Ted Solley                  .
                                            Ted Solley
         Case 1:19-cv-04129-AT Document 32 Filed 02/12/20 Page 5 of 5




                          CERTIFICATE OF SERVICE

      I certify that I caused a true and correct copy of the foregoing to be filed

with the Clerk of Court using the CM/ECF system, which will send notification of

such filing to all parties to this matter via electronic notification or otherwise.


             This 12th day of February, 2020.

                                                s/ Ted Solley                   .
                                                Ted Solley
